UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7260


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIUS JOSEPHUS MARSHALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00076-JBF-TEM-1)


Submitted:    November 17, 2008            Decided:   December 18, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Josephus Marshall, Appellant Pro Se. William David Muhr,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julius Josephus Marshall appeals the district court’s

order   granting   in    part   his   motion   for   reduction    of   sentence

under   18   U.S.C.     § 3582(c)(2)   (2006).       We   have   reviewed   the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             See United States v.

Marshall, No. 2:03-cr-00076-JBF-TEM-1 (E.D. Va. filed July 3,

2008 & entered July 7, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2